This is a proceeding to review an order of the State Industrial Commission awarding Kelley M. Lunday compensation for temporary total disability and permanent partial disability for an accidental injury which occurred on January 6, 1941, resulting in a partial loss of vision in both of his eyes.
At the time of the accidental injury the claimant was employed by McDonnell  Murphy, who were engaged in erecting certain structures on the Fort Sill Military Reservation.
McDonnell  Murphy and their insurance carrier, United States Fidelity  Guaranty Company, appear herein as petitioners seeking to vacate the award on the theory that the State Industrial Commission was without jurisdiction because the accidental injury was sustained on the Fort Sill Military Reservation.
In presenting the matter for review petitioners assemble their argument under two propositions. They say:
"Exclusive jurisdiction of the area comprising the United States Military Reservation of Fort Sill is in the United States of America, and the State Industrial Commission has no jurisdiction of accidental injuries occurring in that area.
"The jurisdiction of the federal government over the area comprising the Fort Sill Military Reservation is exclusive and cannot be delegated under article 1, section 8, clause 17, of the Constitution of the United States."
Both of these contentions were decided adversely to petitioners' position in the recent case of Ottinger Bros. and Hartford Accident  Indemnity Co. v. Arthur W. Clark and State Industrial Commission, No. 30840, 191 Okla. 488, 131 P.2d 94. Our decision in that case governs the disposition of this cause, and the syllabus therein is adopted as the syllabus of this case.
The order and award of the Industrial Commission is approved.
WELCH, C. J., CORN, V. C. J., and OSBORN, GIBSON, HURST, and ARNOLD, JJ., concur. RILEY and BAYLESS, JJ., absent. *Page 612